                 Case 2:13-cr-00147-JLR Document 60 Filed 12/28/20 Page 1 of 1




 1                                                             The Honorable James L. Robart
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 6
                                       AT SEATTLE
 7
      UNITED STATES OF AMERICA,                    NO. 13-CR-0147 JLR
 8
                                Plaintiff
 9
                          v.                       ORDER GRANTING
10
                                                   STIPULATED BRIEFING
      CHRISTINA D. CARLSON,
11                                                 SCHEDULE
12                             Defendant.

13
14          This Court, having reviewed the Stipulated Motion of the Parties proposing
15 a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
16 IT IS ORDERED the motion be granted and that the briefing schedule should be as follows:
17          a.      The government’s response to the motion should be filed on or before
18                  January 14, 2021; and
19          b.      Any reply should then be filed on or before January 18, 2021, and the
20                  matter noted for that date.
21          DATED this 28th day of December, 2020.


                                                      A
22
23
24                                                    JAMES L. ROBART
25                                                    United States District Court Judge
   Presented by:
26 /s/ Helen J. Brunner
27 HELEN J. BRUNNER
   Assistant United States Attorney
28
     ORDER SETTING BRIEFING SCHEDULE/                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Carlson, CR13-0147 JLR - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
